        Case: 3:20-cv-00142-JJH Doc #: 3 Filed: 01/21/20 1 of 4. PageID #: 12




                          THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Allen Conley,                                  :       Case No.
                                                :
                 Plaintiff,                     :       Judge
                                                :
        vs.                                     :       ANSWER AND AFFIRMATIVE
                                                :       DEFENSES OF DEFENDANT
 Walmart, Inc.                                  :       WALMART INC.
                                                :
                 Defendant.                     :       Jury Demand Endorsed Hereon
                                                :
                                                :       Taylor C. Knight (0089531)
                                                :       Brittany H. Asmus (0095142)
                                                :       REMINGER CO., L.P.A.
                                                :       One SeaGate, Suite 1600
                                                :       Toledo, Ohio 43604
                                                :       Telephone: (419) 254-1311
                                                :       Fax: (419) 243-7830
                                                :       E-mail: tknight@reminger.com
                                                :
                                                :       Counsel for Defendant
                                                :       Walmart, Inc.
                                                :

       Now comes Defendant, Walmart Inc., by and through counsel, Reminger Co., LPA, and

for its answer to Plaintiff’s Complaint states as follows:

                                 ANSWER TO FIRST CLAIM

   1. Defendant denies the allegations contained in paragraph 1 of Plaintiff’s Complaint.

   2. Defendant denies the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

   3. Defendant denies the allegations contained in Paragraph 3 of Plaintiff’s Complaint.

                                                    1
       Case: 3:20-cv-00142-JJH Doc #: 3 Filed: 01/21/20 2 of 4. PageID #: 13




   4. Defendant denies the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

   5. Defendant denies the allegations contained in Paragraph 5 of Plaintiff’s Complaint.

   6. Defendant denies the allegations contained in Paragraph 6 of Plaintiff’s Complaint.

   7. Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s Complaint.

   8. Defendant denies the allegations contained in Paragraph 8 of Plaintiff’s Complaint.



                                      GENERAL DENIAL

       Defendant hereby generally denies any and all allegations contained in the Plaintiff’s

Complaint that have not been specifically admitted or otherwise responded to herein.



                            ANSWER TO PRAYER FOR RELIEF

       Defendant denies the allegations set forth in Plaintiff’s Prayer for Relief of the Complaint.



                                 AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       2.      Defendant asserts the defense of comparative fault.

       3.      Plaintiff’s claims are barred, in whole or in part, by contributory or comparative

negligence.

       4.      The damages and injuries alleged by Plaintiff were proximately caused, or resulted

from actions for which Defendant has no legal liability.

       5.      Plaintiff has failed in her duty to mitigate or minimize his alleged damages, if any.

       6.      Defendant asserts the defense of primary assumption of the risk.

       7.      Defendant did not have notice, either actual or constructive, of the alleged hazard.



                                                 2
         Case: 3:20-cv-00142-JJH Doc #: 3 Filed: 01/21/20 3 of 4. PageID #: 14




        8.      Plaintiff’s claims are barred due to superseding and/or intervening causes.

        9.      Plaintiff may have failed to join all necessary or indispensable parties to this action.

        10.     Plaintiffs’ injuries were caused by an open and obvious condition for which

Defendant has no legal responsibility.

        11.     The injuries for which Plaintiff now complains are causally and proximately related

to a pre-existing medical condition and/or prior injury for which this Defendant bears no legal

liability.

        12.     Defendant incorporates all affirmative defenses under Ohio and Federal law,

including those contained in Civ.R 12(B), as if fully re-written herein and as determined to be

applicable after an opportunity to conduct discovery in this matter.

        13.     Defendant reserves the right to assert additional defenses should the investigation

and discovery in this action demonstrate their applicability.

        WHEREFORE, Defendant, Walmart Inc., prays that this Answer be deemed sufficient and

that Plaintiff’s Complaint be dismissed at Plaintiff’s costs and for all further applicable legal and

equitable relief.

                                                Respectfully submitted,
                                                /s/ Taylor C. Knight
                                                Taylor C. Knight     (0089531)
                                                Brittany H. Asmus (0005142)
                                                REMINGER CO., L.P.A.
                                                One Seagate, Suite 1600
                                                Toledo, Ohio 43604
                                                Phone: 419-254-1311
                                                Fax: 419-243-7830
                                                E-Mail: tknight@reminger.com
                                                E-Mail: basmus@reminger.com

                                                Counsel for Defendant




                                                   3
        Case: 3:20-cv-00142-JJH Doc #: 3 Filed: 01/21/20 4 of 4. PageID #: 15




                                          JURY DEMAND

       Defendant requests a trial by jury on the issues of the within matter.


                                               /s/ Taylor C. Knight
                                               Taylor C. Knight     (0089531)


                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, a copy of foregoing was filed electronically with

the Court. Notice of this filing will be sent by operation of the Court’s electronic filing system to

all parties indicated on the electronic filing receipt. All other parties will be served by regular U.S.

mail. Parties may access this filing through the Court's system.


                                               /s/ Taylor C. Knight
                                               Taylor C. Knight     (0089531)
                                               Brittany H. Asmus (0095142)

                                               Counsel for Defendant Walmart Inc.




                                                   4
